DETAILED ACTION
Applicant's amendment, filed 26 April 2022, is acknowledged.  No claims have been amended.  Claims 21-27 have been added.  Claims 1-27 are pending and under consideration.
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Information Disclosure Statement
The information disclosure statement filed 26 April 2022 has been considered.  An initialed copy of the IDS accompanies this Notice.  

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
Applicant’s amendment to remove the conflicting subject matter from the pending claims of USSN 16717142 has obviated all previous rejections.  
The claims recite a method of eliciting an immune response and treating a patient who has one of several cancers that the specification shows in Figure 1O over-present the peptide consisting of the amino acid sequence of SEQ ID NO: 291.  The methods comprise administering T cells activated against the peptide that kill cancer cells that express the peptide.  Similar methods were known in the art for treating cancers/eliciting an immune response with respect to other peptides; e.g. Chapuis et al., Sci Transl Med 5,174ra27; DOI: 10.1126/scitranslmed.3004916 (2013) (PTO-892).  The closest prior art with respect to the peptide of the instantly recited methods is US10793618 (PTO-892), which teaches peptide fragments of human collagen type VI alpha chains, from which the instantly recited peptide originates.  That reference, however, does not teach the specific peptide consisting of the amino acid sequence of SEQ ID NO: 291 or that the peptide can bind MHC and so be used to stimulate T cells to recognize the peptide expressed by cancer cells. 
Claims 1-27 are therefore allowed.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JESSICA H ROARK whose telephone number is (571)270-1960. The examiner can normally be reached Mon to Fri from 9:00 to 18:00 Eastern time zone.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Julie WU can be reached on 571-272-5205. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/JESSICA H ROARK/Primary Examiner, Art Unit 1643